Citation Nr: 0532829	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-07 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to enrollment in the Department of Veterans 
Affairs (VA) health care system.

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
September 1960.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2003 of the VA medical 
center (VAMC) in Portland, Oregon, which denied the veteran's 
claim for enrollment in the VA health care system.

In March 2004 the veteran perfected his appeal and elected to 
have the case decided without a hearing.

FINDINGS OF FACT

1.  The veteran filed his VA Form 10-10EZ and Application for 
Health Benefits for enrollment and access to the VA medical 
care benefits package in October 2003.

2.  The financial information provided in his Application for 
Health Benefits placed the veteran in Priority Group 8; he is 
not service-connected for any disability and he has no 
special eligibility attributes that qualify him for an 
improved priority group enrollment.


CONCLUSION OF LAW

The veteran does not meet the qualifications for enrollment 
and access to the VA medical care benefits package for 
receipt of VA medical treatment.  38 U.S.C.A. §§ 1705, 1706 
(West 2002); 38 C.F.R. § 17.36 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, while the explicit law and 
regulations implementing VCAA were not provided, the 
Statement of the Case (SOC) informed the veteran of the 
actions he must take and the type of evidence required in 
order to establish his current claim.  VA specifically 
notified the veteran of the evidence that it had considered.  
The SOC also notified him of the pertinent laws and 
regulations and the reasons and bases for VA's decision.  He 
was provided the opportunity to submit additional arguments 
based on these provisions.  Based on the above analysis, the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) have been met.

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court) recently held in Pelegrini v. 
Principi, 17 Vet. app. 412 (2004), in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

In this case, the Board finds that the appellant was 
implicitly notified of the four elements noted above.  In the 
Board's view, the veteran was put on notice that he should 
submit all pertinent evidence in his possession.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, each of the 
four content requirements of a VCAA notice has been 
satisfied; any error in not providing letter-perfect explicit 
notice to the appellant covering all content requirements is 
harmless error.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).   

The Board is also cognizant of that part of Pelegrini, supra, 
that held that a VCAA notice must be provided to a claimant 
before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim".  
The Court also held that the duty to notify provisions 
required VA to request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."

Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  The enactment of the VCAA has no material effect on 
adjudication of the claim currently before the Board.  The 
law, not the evidence, controls the outcome of this appeal 
(see Sabonis v. Brown, 6 Vet. App. 426 (1994)).  Taking these 
factors into consideration, there is no indication that there 
is any prejudice to the appellant by the order of the events 
in this case, further expending of the VA's resources is not 
warranted and there is no prejudice to the veteran in 
proceeding to consider the claim.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

As to the "fourth element" noted above, in view of the 
foregoing, the failure to use the exact language of 38 C.F.R. 
§ 3.159(b)(1) was harmless, non-prejudicial error, if error 
at all.  Mayfield, supra.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that, absent evidence showing that 
the veteran is part of a Priority Group other than Group 8, 
which is determinative as a threshold matter in the present 
case, there is no reasonable possibility that further 
development of the claim by VA would substantiate the claim.  
Nor, in the context of the law that applies to this case, is 
there any indication in the record that there is any evidence 
that could substantiate the claim that has not been obtained.

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 
3.159(d).

Furthermore, where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.  The failure to carry out such 
required development under those circumstances is 
nonprejudicial error under 38 U.S.C.A. § 7261(b) (in 
conducting review of BVA decision, the Court shall take due 
account of the rule of prejudicial error); cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  These legal principles 
were stated clearly in Valiao v. Principi, 17 Vet. App. 229 
(2003).

Turning to the claim on appeal, the Board notes that the 
Secretary of VA has defined eight categories of eligibility 
for enrollment in the VA healthcare system. 38 C.F.R. § 
17.36(b).  In the current case, the veteran's status places 
him in Priority Group 8, subpriority (g).  Priority Group 8 
is comprised of veterans with income and/or net worth above 
the VA Means Test threshold and the HUD geographic index who 
agree to pay specified copayments.  Subpriority (g) is 
comprised of non-service-connected veterans applying for 
enrollment after January 16, 2003.  Id.

VA regulations provide that VA will enroll all priority 
categories of veterans set forth in 38 C.F.R. § 17.36(b) 
beginning January 17, 2003, except that those veterans in 
priority category 8 who were not in an enrolled status on 
January 17, 2003, or who requested disenrollment after that 
date, are not eligible to be enrolled.  38 C.F.R. § 
17.36(c)(2).

The evidence shows that the veteran applied for VA health 
benefits in April 2003.  He asserts that he is entitled to VA 
medical care due to the fact that he served on active duty, 
he may not have private medical benefits in the near future 
and that it is fundamentally unfair to deny benefits to 
Priority Group 8 veterans who applied for said benefits after 
January 17, 2003.  The financial information provided in his 
Application for Health Benefits placed him in Priority Group 
8.  The veteran is not service-connected for any disability 
and he has no eligibility attributes that would qualify him 
for a priority group more favorable than Group 8.  Applying 
the applicable law and regulation to the facts of his claim, 
the Board concludes as a matter of law that the veteran's 
Priority Group 8 (g) status precludes him from eligibility 
for enrollment in the VA health care system.

The veteran also asserts that VA failed to inform him of the 
above noted cut off date of January 17, 2003.  While the 
appellant was apparently unaware of the date in question, the 
United States Court of Appeals for Veterans Claims (CAVC) has 
held that alleged ignorance can not be used as an excuse for 
failure to follow a promulgated regulation.  See Morris v. 
Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  See also 
Velez v. West, 11 Vet. App. 148, 156-57 (1998).  In Morris, 
the CAVC noted that the Supreme Court of the United States 
had held that persons dealing with the Government were 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, regardless of actual 
knowledge or hardship resulting from innocent ignorance.  See 
Morris at 265.

Since the law pertaining to eligibility for VA health care 
benefits is dispositive of this issue, the appellant's claim 
must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis, supra.


ORDER

Entitlement to enrollment in the VA health care system is 
denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


